Citation Nr: 1455282	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  11-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected cervical strain with tension headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from January 1986 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Chicago, Illinois.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her appeal (VA Form 9) received in March 2011, the Veteran requested a hearing before a Veterans Law Judge at the RO.  See also Veteran's hearing request form, received in July 2011.  

In January 2014, the Veteran was sent a notice that a hearing was scheduled at the RO in Waco, Texas, for March 7, 2014.  

In February 2014, a request was received from the Veteran in which she requested that her hearing be rescheduled to a location near her home at her "new address" in Mattoon, Illinois.  See VA Form 21-4138, received in February 2014.  A videoconference hearing was subsequently scheduled for November 13, 2014 at the RO in Chicago.  However, on November 10, 2014, the Veteran stated that she lacked certain supporting documents, and that she did not have representation.  She requested that her hearing be rescheduled.   See VA Form 27-0820, dated November 10, 2014. 

Good cause to schedule that hearing has been shown and the Veteran's motion to schedule another Board hearing is granted.  38 C.F.R. §§ 20.700, 20.702 (2014).

In this regard, in light of the delays cited above, the Veteran is placed on notice that further delays in her hearing request will mostlikely not be granted.  The Veteran should make every effort to appear at this hearing. 

The Board has granted the motion to schedule a hearing in connection with her appeal.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2014).  Accordingly, a remand to the RO for the requested Board hearing is warranted.

With regard to representation, in a VA Form 21-22, dated in September 2009, the appellant appointed the Texas Veterans Commission as her representative.  The Veteran has indicated that she does not currently have a representative available to assist her with her requested hearing.  Accordingly, the matter of representation requires clarification.  On remand, the RO/AMC should provide the appellant with a VA Form 21-22 to properly appoint a new representative, if she so desires.

Accordingly, the case is REMANDED for the following action:
 
1.  Contact the appellant to clarify (in writing) whether she desires to permanently revoke her designation of the Texas Veterans Commission as her representative.  She should be advised of her right to appoint a different representative pursuant to the requirements set forth at 38 C.F.R. § 20.600 (2014).  She should be furnished the appropriate form (VA Form 21-22, 22a) and advised to clarify her representative, if any, and return the signed form to the appropriate VA office. 

2.  After the development directed in the first paragraph of this remand has been completed, the RO should schedule the appellant for a videoconference hearing before a member of the Board at the Chicago, Illinois, VA RO in accordance with 38 C.F.R. § 20.704, in the order that the request was received.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



